NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3458-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

VICTORIA GITSU,

     Defendant-Appellant.
______________________________

                    Argued February 7, 2019 – Decided April 29, 2019

                    Before Judges O'Connor and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Indictment No. 17-03-0413.

                    Paul Boyton Brickfield argued the cause for appellant
                    (Brickfield & Donahue, attorneys; Paul Boyton
                    Brickfield, on the briefs).

                    Tom Dominic Osadnik, Special Deputy Attorney
                    General/Acting Assistant Prosecutor, argued the cause
                    for the respondent (Dennis Calo, Acting Bergen County
                    Prosecutor, attorney; Tom Dominic Osadnik, of
                    counsel and on the brief).

PER CURIAM
      Defendant Victoria Gitsu appeals from a June 12, 2017 order deferring to

the Bergen County Prosecutor's Office's decision to deny defendant's application

to the pretrial intervention (PTI) program. For the reasons that follow, we

affirm.

      Defendant was issued a motor vehicle summons for driving with a

suspended license in violation of N.J.S.A. 2C:40-26(b). Defendant's license was

suspended because of a prior conviction for driving while intoxicated (DWI).

She also has been convicted for refusal to submit to a breath test.

      Defendant applied to the PTI program. She has an exemplary resume,

which includes employment in the financial industry.            The PTI director

recommended defendant be admitted.

      The prosecutor disagreed and denied defendant's application.              The

prosecutor pointed to State v. Harris, 439 N.J. Super. 150 (App. Div. 2015), and

asserted "the recent case law disfavoring non-custodial alternatives to

incarceration for violations of N.J.S.A. 2C:40-26 militates against defendant's

entry into PTI." Beyond that, the prosecutor considered the facts and nature of

the case, the interests of society, and a continuing pattern of anti-social behavior

as disfavoring defendant's admission. The prosecutor also evaluated defendant's

age, lack of prior criminal convictions, and whether PTI offered services


                                                                            A-3458-17T1
                                         2
unavailable in the criminal justice system. Defendant appealed her rejection, to

the trial court, which deferred to the prosecutor. This appeal followed:

      On appeal, defendant argues:

            POINT I

            THE STATE PATENTLY AND GROSSLY ABUSED
            ITS DISCRETION IN DENYING APPELLANT'S
            ADMISSON INTO THE PTI PROGRAM.

      Defendant asserts the Bergen County Prosecutor's Office has adopted a

per se policy of denying PTI to defendants charged with N.J.S.A. 2C:40-26. The

State acknowledges defendants charged with this offense are eligible for PTI

but, claims defendant's circumstances did not warrant PTI admission.

      We focus on the State's reliance on Harris and its application. In Harris,

the defendants, like defendant here, were charged with violations of N.J.S.A.

2C:40-26. Id. at 154. N.J.S.A. 2C:40-26(c), in part, reads "if a person is

convicted of a crime under this section the sentence imposed shall include a

fixed minimum sentence of not less than 180 days[.]" Harris addressed the

practice of sentencing defendants convicted of N.J.S.A. 2C:40-26 to home

detention or community service programs contrary to the statute's requirements.

439 N.J. Super. at 155. We explained this violated the Legislature's specific




                                                                           A-3458-17T1
                                       3
intention of mandating a jail sentence for those convicted of N.J.S.A. 2C:40-26.

Id. at 160.

      However, the Harris defendants were convicted of violating N.J.S.A.

2C:40-26; whereas, here, defendant applied for PTI.         Therefore, Harris is

distinguishable. But, as we explained in State v. Rizzitello, 447 N.J. Super. 301,

315 (App. Div. 2016), N.J.S.A. 2C:40-26 reflects the Legislature's intention that

the act of driving with a suspended license following a conviction for DWI

justifies mandatory jail time, which may be taken into account by the prosecutor

when considering "the nature of the offense" and "interests of society." N.J.S.A.

2C:43-12(e). Here, we discern no abuse of the prosecutor's discretion where he

relied upon the fact that offense charged carries a mandatory custodial term.

      We also reject defendant's assertion the Bergen County Prosecutor's

Office has a per se policy of excluding defendants charged under N.J.S.A.

2C:40-26 from PTI. In State v. Baynes, our Supreme Court explained that "[b]y

their nature, per se rules require prosecutors to disregard relevant factors" and

prevent an individualistic assessment of the defendant's PTI application. 148

N.J. 434, 445 (1997). But here, defendant does not argue the prosecutor failed

to consider all relevant factors in denying her application; rather, she contends

the prosecutor failed to assign sufficient weight to her education and


                                                                          A-3458-17T1
                                        4
employment. We decline to "[stand] in the shoes of the prosecutor" and defer

to the prosecutor's weighing of the relevant factors. State v. Hoffman, 399 N.J.

Super. 207, 216 (App. Div. 2008).

      We need not address defendant's remaining arguments as they lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-3458-17T1
                                       5